Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-6,11,12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perkins et al (PG Pub 2018/0219144 A1).
Regarding claim 1, Perkins teaches a light emitting device comprising: a substrate (102, figs. 1, 2; or 150); a light emitting element (200, the figures are seen inverted when considering 150 as the claimed substrate) disposed above the substrate, and having electrodes (202 and 214) on respective upper surface and lower surface of the light emitting element; and a light shielding layer (Ag 170, paragraph [0042]; DBR 140, figs. 7 and 10C) provided between the substrate and the light emitting element. 
Regarding claim Claim 4, Perkins teaches the light emitting device according to claim 1, wherein the light shielding layer comprises a light reflective layer in which multiple layers (DBR 140, Table 1) having refractive indexes (TiO2 and MgF2 have different refractive indexes) that are different from each other are alternately laminated.  
Regarding claim Claim 5, Perkins teaches the light emitting device according to claim 1, wherein the light shielding layer comprises a metal film (silver 170).  
Regarding claim Claim 6, Perkins teaches the light emitting device according to claim 5, wherein the metal film has an opening (such as between the middle 170 and the one on the left, fig. 2A) positioned on inner side of a region that opposes the light emitting element.  
Regarding claim Claim 11, Perkins teaches the light emitting device according to claim 1, wherein the light emitting element is embedded in an insulator (110, paragraph [0027]).  
Regarding claim Claim 12, Perkins teaches the light emitting device according to claim 11, wherein one or more light emitting elements (200, fig. 1) is embedded in the insulator together with the light emitting element, the one or more light emitting elements outputs light with a mutually-different wavelength (sub-pixels comprising LEDs 200 with different color emission, paragraph [0049]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al (PG Pub 2018/0219144 A1).
Regarding claim 13, Perkins teaches a display apparatus comprising: a display panel having a plurality of pixels (subpixels, paragraph [0049], figs. 1 and 2); and a drive circuit (paragraph [0039]), the plurality of pixels included in the display panel including a plurality of light emitting devices (see claim 1) mounted above a substrate, the light emitting device including 24SP369468 the substrate, a light emitting element disposed above the substrate, and having electrodes on respective upper surface and lower surface of the 
Perkins does not teach the drive circuit is to drive the plurality of pixels on a basis of a picture signal unit.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the drive circuit to drive the plurality of pixels on a basis of a picture signal unit for the know benefit of enabling the device to display images according to signal inputs.

Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al (EP 2495761 A1) and Seo (PG Pub 2012/0248481 A1).
Regarding claim 1, Tomoda teaches a light emitting device comprising: a substrate (320, figs. 8 and 9); a light emitting element (10G,B,R, figs. 1A, 2A, 2B, and 9) disposed above the substrate, and having electrodes (14 and 15, figs. 2A and 2B) on respective upper surface and lower surface of the light emitting element.
Tomoda does not teach a light shielding layer provided between the substrate and the light emitting element. 
In the same field of endeavor, Seo teaches a light shielding layer (112, figs. 10 and 11) provided between the substrate (110) and the light emitting element (131), for the benefit of increasing light extraction (paragraph [0033]). 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a light shielding layer between the substrate and the light emitting element for the benefit of increasing light extraction. 
Regarding claim Claim 7, Tomoda teaches the light emitting device according to claim 1, further comprising a plurality of terminal electrodes (31 and 32, fig. 1A) electrically coupled (fig. 1A) to the electrodes of the light emitting element, wherein one (32) of the plurality of terminal electrodes is electrically coupled, through a conductive line (34) disposed at a position spaced apart from a side surface of the light emitting element, to the electrode provided on an upper part of the light emitting element.  
Seo teaches a plurality of terminal electrodes (152/114, fig. 11) provided between the light shielding layer (112) and the light emitting element (131).  
Regarding claim Claim 8, Tomoda teaches the light emitting device according to claim 7, wherein the one of the terminal electrodes is provided at a location that is above the substrate and that is positioned on outer side of a region in which the substrate opposes the light emitting element, and has a gap between the one (32, fig. 1A) of the terminal electrodes and another terminal electrode (31) of the plurality of terminal electrodes.  
Regarding claim Claim 9, Tomoda in view of Seo teaches the light emitting device according to claim 8, wherein the light shielding layer is provided in at least a position corresponding to the gap (gap between the two 152s in fig. 11 of Seo) between the one of the terminal electrodes and the other terminal electrode.  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al (EP 2495761 A1) and Seo (PG Pub 2012/0248481 A1) as applied to claim 1 above, and further in view of Yuasa et al (PG Pub 2018/0182941 A1) and Iwakura (PG Pub 2018/0033922 A1).
Regarding claim Claim 2, the previous combination remains as applied in claim 1.
Seo teaches the light shielding layer has wavelength selectivity (reflects light from 130, paragraph [0033]).
Seo does not teach the light shielding layer transmits light with a wavelength other than a wavelength of light outputted from the light emitting element.  
In the same field of endeavor, Yuasa teaches DBR can be designed to transmit/reflect specific wavelengths (paragraph [0082]).
Iwakura teaches a DBR can be design to reflect wavelength from a light emitting chip (reflects blue light, paragraph [0058]) and to transmit light that is not directly emitted from the chip (transmits red light, paragraph [0058]).
It is well known that the hue of light can be adjusted by changing the ratios of different color lights according to specific uses.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the DBR to transmit light with a wavelength other than a wavelength of light outputted from the light emitting element to adjust the hue of light output to solely the hue produced by the light emitting element, according to the specific uses/desires of the users.
Regarding claim Claim 3, Seo does not teach the light shielding layer transmits light with a wavelength other than a wavelength of light outputted from the light emitting element and other than a wavelength within a wavelength range ±50 nm from the wavelength of the light outputted from the light emitting element.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the light shielding layer to transmits light with a wavelength other than a wavelength of light outputted from the light emitting element and other than a wavelength within a wavelength range ±50 nm from the wavelength of the light outputted from the light emitting element according to the specific uses/desires of the users (see claim 2).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the other terminal electrode has an opening” (claim 10)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899